DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  In claim 14, line 5, “ e ” should be deleted.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,140,946. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 1 of this instant application are encompassed in patented claim 5 of U.S. Patent No. 11,140,946, in which the patented claim 5 includes all the limitations of patented claims 1 and 4. 
All the limitations of claim 1 of this instant application have been underlined in the patented claims 1 and 5 of U.S. Patent No. 11,140,946, as provided below. 

Claim 1 of this instant application:
 1. A magnetic buckle assembly comprising:
a first buckle component;
a second buckle component for mating with the first buckle component;
a switch movably disposed on the second buckle component;
an operating component slidably disposed on the second buckle component;
a first magnetic component disposed on the first buckle component;
a second magnetic component disposed on the switch and for magnetically attracting or repelling the first magnetic component; and
a latch movably disposed on the second buckle component and for engaging with the first buckle component;
wherein the operating component drives the switch to change a direction of a magnetic force of the second magnetic component acting on the first magnetic component when the operating component is operated to disengage the latch from the first buckle component.

Claims 1, 4, and 5 of U.S. Patent No. 11,140,946:
1. A magnetic buckle assembly comprising: at least one first buckle component;
a second buckle component for mating with the at least one first buckle component;
a switch movably disposed on the second buckle component;
an operating component linked to the switch;
at least one first magnetic component disposed on the first buckle component;
a second magnetic component disposed on the switch and for magnetically attracting or repelling the at least one first magnetic component; and
at least one latch movably disposed on the second buckle component and for engaging with the at least one first buckle component, the at least one latch moving along with movement of the operating component or movement of the switch;
wherein the operating component drives the switch to move to change a direction of a magnetic force of the second magnetic component acting on the first magnetic component when the operating component is operated to disengage the at least one latch from the at least one first buckle component.
5. The magnetic buckle assembly of claim 4, wherein the operating component is slidably disposed on the second buckle component, and the switch rotates around the rotating axis along with sliding movement of the operating component.  (Claim 4 is dependent from claim 1, as provided below.)
4. The magnetic buckle assembly of claim 1, wherein the switch is rotatably disposed on the second buckle component around a rotating axis, and the operating component is movably connected or fixedly connected to the switch.
Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Magnetic buckle structure is also represented by Revel (U.S. Patent Publication No.  2003/0131452 A1) and Fiedler (U.S. Patent No. 9,555,935).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677